Quinn, Chief Judge
(dissenting):
Although I agree there was neither consent nor authority for the search of the accused’s locker, I am unable to join my brethren in reversing the findings of guilty, because, in my opinion, the other evidence of guilt is overwhelming. See United States v Justice, 13 USCMA 31, 32 CMR 31.
The evidence shows the accused opened an account in the Vaihingen Branch of the American Express Company on the morning of October 2, 1962, with a deposit of $100.00. No other deposits were made, but between the afternoon of October 2 and October 12, a number of checks were issued in a total amount in excess of $1,100.00. The accused was specifically identified as the person who represented himself as the drawer and the payee on three of the checks, and for identification, he presented an application for an ID card *479in the name of William Jones. There is substantial other evidence to show the accused was the person who opened the account in the name of Jones, and the person who issued the checks in that name. A handwriting expert testified that the application and signature card on file in the bank for the Jones’ account, a deposit slip in the name of “Westmore,” which was obtained in the search of accused’s locker but to which no objection on the ground of illegal search was made, and known handwriting exemplars of the accused were “probably” made by the same person.1 When the accused was apprehended, a search of his person uncovered six money order receipts in various amounts issued during the period in question. No objection was made to the admission of three of these receipts, and the objection to the other three was properly overruled since they were obtained in the course of the search incident to the accused’s arrest. In light of this mass of evidence, the items of evidence obtained as the result of the search, to which objection was made, are insignificant and unimportant. I am, in fact, surprised trial counsel persisted in his efforts to have' them admitted into evidence. They consist of the following: Three other money order receipts, two in the amount of $100.00 and one for $10.00; all were dated October 8, 1962. There was also an objection to the admission into evidence of the application for an ID card in the name of Curn, but it was merely on the ground of relevancy, not illegal search and seizure, and it was properly overruled. I would affirm the decision of the board of review.

 The witness defined the probability as within the range between “90 and 100 percent certainty.” He did ' not make “positive identification” only because of the limited number of known exemplars of accused’s handwriting available to him for comparison.